As filed with the Securities and Exchange Commission on September 22, 2011 RegistrationNo. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Darkstar Ventures, Inc. (Exact name of Registrant as specified in its charter) Nevada 26-0299456 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification No.) 410 Park Avenue 15th Floor New York, NY10022 866-360-7565 (Address, including zip code, and telephone number, including area code, of principal executive offices) Corporate Creations Network Inc. 8275 South Easter Avenue, Suite #200 Las Vegas, NV 89123 702-951-9324 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all Correspondence to: David Lubin & Associates, PLLC 10 Union Avenue Suite 5 Lynbrook, New York 11563 Telephone: (516) 887-8200 Facsimile: (516) 887-8250 Approximate date of commencement of proposed sale to the public: As soon as possible after the effective date of this registration statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, please check the following box:x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Calculation of Registration Fee Title of Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 per share(1) $ $ $ Represents common shares currently outstanding to be sold by the selling shareholders. The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(o). Our common stock is not traded on any national exchange and in accordance with Rule 457, the offering price was determined by the price shares were sold to the selling shareholders in private placement transactions. The selling shareholders may sell shares of our common stock at a fixed price of $.0.05 per share until our shares are quoted on the Over the Counter Bulletin Board (“OTC Bulletin Board”) and thereafter at prevailing market prices or privately negotiated prices. The fixed price of $0.05 has been arbitrarily determined. There can be no assurance that a market maker will agree to file the necessary documents with the Financial Industry Regulatory Authority (“FINRA”), which operates the OTC Bulletin Board, nor can there be any assurance that such an application for quotation will be approved. We have agreed to bear the expenses relating to the registration of the shares for the selling shareholders. In the event of a stock split, stock dividend or similar transaction involving our common stock, the number of shares registered shall automatically be increased to cover the additional shares of common stock issuable pursuant to Rule 416 under the Securities Act of 1933, as amended. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. 2 PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED , 2011 DarkStar Ventures, Inc. 3,500,000 Shares of Common Stock This prospectus relates to the resale of 3,500,000 shares of common stock, par value $0.0001, of DarkStar Ventures, Inc., which are issued and outstanding and held by persons who are our shareholders. The Company will not receive any proceeds from these sales; the selling shareholders identified in this prospectus will receive all the proceeds from this offering. Our common stock is presently not traded on any market or securities exchange. The 3,500,000 shares of our common stock can be sold by selling shareholders at a fixed price of $0.05 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The fixed price of $0.05 has been determined arbitrarily. If all 3,500,000 shares are sold, the selling shareholders will receive an aggregate of $175,000 of proceeds. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with FINRA, for our common stock to be eligible for trading on the OTC Bulletin Board. We do not yet have a market maker who has agreed to file such application. There is no guarantee that our common stock will be eligible for trading or quoted on the OTC Bulletin Board. INVESTING IN OUR SECURITIES INVOLVES SIGNIFICANT RISKS. SEE “RISK FACTORS” BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2011 3 Table of Contents Page Prospectus Summary 5 Risk Factors 7 Risk Factors Relating to Our Company 8 Risk Factors Relating to Our Common Shares 13 The Offering 16 Use of Proceeds 16 Determination of Offering Price 16 Forward Looking Statements 17 Selling Shareholders 17 Plan of Distribution 19 Description of Securities 21 Interest of Named Experts and Counsel 21 Description of Business 22 Description of Property 24 Legal Proceedings 25 Market for Common Equity and Related Stockholder Matters 25 Dividend Policy 25 Share Capital 25 Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Directors, Executive Officers, Promoters, and Control Persons 28 Executive Compensation 29 Security Ownership of Certain Beneficial Owners and Management 29 Certain Relationships and Related Transactions 30 Expenses of Issuance and Distribution 30 Legal Matters 31 Indemnification for Securities Act Liabilities 31 Experts 31 Where You Can Find More Information 31 Financial Statements 32 Information not Required in Prospectus 41 You should rely only on the information contained in this prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where an offer or sale is not permitted. You should assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. 4 PROSPECTUS SUMMARY As used in this prospectus, references to the “Company,” “we,” “our,”“us” or “DarkStar” refer to DarkStar Ventures, Inc., unless the context otherwise indicates. The following summary highlights selected information contained in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Corporate Background Darkstar Ventures, Inc. was incorporated on May 8, 2007 under the laws of the State of Nevada. From the date of formation until May 2011 we did have any business activity. We do not have revenues, have minimal assets and have incurred losses since inception. We are a development-stage company offering eco-friendly health and wellness products to the general public via the internet. Current products being offered include air and water filtration systems, organic baby products and eco-friendly beds and linens. We currently have no employees other than our officers, both of whom are also our directors.We have never intended and do not intend to be a blank check company. We have a specific business plan and do not intend to engage in any merger, acquisition or business reorganization with any entity. Our auditors have issued a going concern opinion.This means that that there is substantial doubt that we can continue as an ongoing business for the next twelve months. Our offices are currently located at 410 Park Avenue, 15th Floor, New York, New York 10022.Our telephone number is 866-360-7565.Our website address is www.darkstaronline.org. Information contained on our websites, or which can be accessed through the website, does not constitute a part of this registration statement. 5 The Offering Securities offered: 3,500,000 shares of common stock, par value $0.0001 per share Offering price : The selling shareholders purchased their shares of common stock from us at $0.01 per share and will be offering their shares of common stock at an arbitrarily determined price of $0.05 per share, which includes an increase, from the price at which it was purchased. Thisis a fixed price at which the selling shareholders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or privately negotiated prices. There is no guarantee that our common stock will be eligible for trading or quoted on the OTC Bulletin Board. Shares outstanding prior to offering: 10,000,000 shares of common stock. Shares outstanding after offering: 10,000,000 shares of common stock. One of our executive officers and directors currently owns 65% of our outstanding common stock.As a result, he has substantial control over all matters submitted to our shareholders for approval. Market for the common shares: There has been no market for our securities.Our common stock is not traded on any exchange or on the over-the-counter market. After the effective date of the registration statement relating to this prospectus, we hope to have a market maker file an application with the FINRA for our common stock to eligible for trading on the OTC Bulletin Board.We do not yet have a market maker who has agreed to file such application.There is no guarantee that our common stock will be eligible for trading or quoted on the OTC Bulletin Board. Consequently, a purchaser of our common stock may find it difficult to resell the securities offered herein should the purchaser desire to do so when eligible for public resale Use of proceeds: We will not receive any proceeds from the sale of shares by the selling shareholders. We have agreed to bear the expenses relating to the registration of the shares for the selling shareholders. Going Concern Considerations: The Company has a net loss of $17,323 and net cash used by operations of $17,323 from May 8, 2007 (inception) through July 31,2011. The ability of the Company to continue as a going concern is dependent on management's plans which include raising additional funds for further implementation of the Company’s business plan and continuing to raise funds through debt or equity raises. The Company will likely rely upon related party debt or equity financing in order to ensure the continuing existence of the business. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern. Risk Factors
